In an action for an annulment of marriage on the ground of the incurable insanity of the defendant wife for a period of more than five years, in which a judgment was entered April 18, 1962 in the Supreme Court, Suffolk County, granting an annulment in the plaintiff husband’s favor and providing further that, in the event that the defendant shall be “ properly released or discharged from any State institution by reason of a medical determination that her further confinement is no longer necessary * * * the defendant may at such time apply for a modification of this judgment for the purpose of obtaining proper support and maintenance from the plaintiff herein”, plaintiff appeals from an order of said court, entered September 24, 1965, which granted defendant’s motion to compel plaintiff to appear for examination with respect to his financial situation. Order reversed, without costs, and motion denied, without prejudice to a further application for such relief, should the same be so advised, subsequent to the determination of an application to the court to modify the judgment as therein provided. In our opinion, the motion to examine into plaintiff’s financial situation, made before defendant’s rights to a modification of the judgment in regard to her support has been determined, is, under all the circumstances, premature.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.